Citation Nr: 1114862	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-22 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of surgery for removal of a pericoronal flap.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to August 1962.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received, and continued the denial of the Veteran's claim for service connection for residuals of surgery for removal of a pericoronal flap.  By decision dated March 2008, the Board found the evidence was new and material, reopened the claim and remanded it for additional development of the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement dated February 2005, D. R. Jensen, M.D., asserted that due to the extensive oral surgery on his upper oral palate in 1961, the Veteran had extreme oral palate damage as a result of a serious oral infection.  In its remand, the Board directed the RO/AMC to procure the records of the Veteran's private physician and to afford him the opportunity to indicate what information he had relied on in formulating his opinion.  Although it is clear that the Board was seeking this information from Dr. Jensen, it failed to mention his name in the instructions to the RO/AMC.  Thus, in its letter to the Veteran, the AMC referred only to "the private physician entered an opinion in this case."  The Veteran submitted a signed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), but did not list any physician's name.  As such, no records or opinion were obtained.

The Board points out that, pursuant to the remand, a VA examination was conducted and an opinion addressing whether the Veteran's speech impairment is related to the in-service surgery was rendered.

The Board believes the Veteran should be sent a letter specifying the name of the physician from whom additional information is sought, i.e. Dr. Jensen.  The Board regrets that this will result in additional delay in the adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he furnish the name and address of Dr. Jensen.  After securing the necessary authorization for release of this information, the RO/AMC should seek to obtain the treatment records from Dr. Jensen.  

2.  Provide Dr. Jensen with the opportunity to expand on his remarks and specify what information he relied on in concluding there was a severe post-operative infection.  

3.  If any response is received from Dr. Jensen, it should be forwarded to the examiner who conducted the VA examination in August 2008 for comment.  If that examiner is not available, provide the records to a similarly situated examiner, and/or provide the Veteran with an appropriate VA examination, if indicated.  The examiner should be requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has residuals of the in-service oral surgery that resulted in disability, to include a speech impairment.  The examiner should state whether the surgery was for a congenital or developmental defect and, if so, whether there is a superimposed disability that would not otherwise have been present.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


